1. The harsh remedy of injunction will only be granted when necessary to protect some right or interest of the party complaining which would otherwise be seriously injured or impaired. High on Inj., §§9, 10 and citations.2. If a suit be proceeding without service, no legal judgment can be rendered, and injunction is not necessary against it.3. That an agent without authority made promissory notes for his principal and the holder took them with notice of such want of authority, can be urged in defence to an action on the notes without an injunction to stay the suit.4. If promissory notes have been discharged by substituting another note in their place, this does not require an'injunction to restrain a suit on such notes.